DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

The applicant’s arguments pertaining to the drawing objections are persuasive, therefore the objections are withdrawn.

The applicant’s arguments/amendments with regards to the 112(a) and 112(b) rejections presented in the Final Rejection dated 06/18/2020 overcome those rejections and therefore the rejections are withdrawn. Additionally, the applicant’s arguments against the 112(f) interpretation taken in claim 7 are persuasive, therefore the 112(f) interpretation is withdrawn and the claim will be interpreted using BRI.

Applicant's arguments filed 09/17/2020 have been fully considered but they are not persuasive. On pp. 16-18 of the remarks the applicant argues that the combination of Long and Hillis cannot provide for the new limitations requiring that the fan modules are disposed in rows and columns and that the vertex of the V-shaped coil is disposed proximate the non-fan side of the housing.  With regards to the arrangement of the fans Hillis discloses that the modules are arranged such that each module is arranged along a row in a first direction and then the rows are arranged into a column in a second direction. With regards to the orientation of the heat exchanger the examiner notes that the claims specify the positional relationship between the fan(s) and the vertex of the heat exchanger but do not require a specific airflow direction. The applicant’s specification at paragraph 0031 states that the vertex of the heat exchanger points toward the front of the in-row cooling system (which places the fans at the back) and airflow is drawn into the back of the cooling system and exits through the front. Therefore, the air is pushed by the fans and enters the heat exchanger at the open and of the “V” and exits at the vertex of the heat exchanger.  In Long the airflow (reference in arguendo, even the ambient temperature fluid claimed by the applicant must be colder than the air flowing over the heat exchanger, therefore the fluid returning from the heat exchanger must be chilled to ambient as opposed to sub-ambient temperatures, otherwise there would be no heat exchange. For these reasons it is unclear what the applicant means by ambient in the claims, and ambient and chilled in the remarks.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 16 require that the improved cooling capacity and increased surface are of the heat exchanger. The terms "improved” and “increased" in claims 1 and 16 are a relative term which renders the claim indefinite.  The terms "improved” and “increased " are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "high capacity” is a relative term which renders the claim indefinite.  The term “high capacity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2, 9, and 19 require circulating an ambient temperature cooling fluid through the heat exchanger. Ambient is defined as “of a fluid such as air or water: that creates a surrounding medium; enveloping”1, strictly constructed the claims require that the cooling fluid is the same temperature as the medium surrounding the heat exchanger, however if that was the case there would be no heat exchange. Therefore, it is unclear what temperature the claims are referring to when claiming the “ambient temperature” (for example, the ambient temperature in the in-row cooling system cabinet? The ambient temperature in the aisle? The ambient temperature in the room the in row cooling system is located in?). Furthermore, the temperature (or phase) of the cooling fluid will change as the fluid moves through the heat exchanger, therefore it is unclear how the claims can require a single “ambient” temperature of the cooling fluid through the entire heat exchanger. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2013/0333401) in view of Hillis (US 2008/0123288),.
Regarding claim 1, Long et al. discloses a cooling system (¶0027, lines 1-5; Figs. 1-4 and 6, element 10 (excluding the supply and return lines and element 48 shown in Fig. 4)) comprising:
a cooling system housing (¶0027, lines 5-7; Figs. 1-4 and 6, element 12) having at least opposing first (¶0027, lines 7-11; Figs. 1 and 3-4, element 14) and second opposing sides (¶0027, lines 7-11; Figs. 1 and 3-4, element 16);
a plurality of distinct fan modules (¶0032, lines 1-5 and 8-17; Figs. 2-4, element 28)…, wherein the fan modules (Figs. 2-4, element 28) are disposed within a single plane which is parallel to (see Figs. 3-4) the first side (Figs. 1 and 3-4, element 14) (fan-side) (¶0032, lines 1-5; Figs. 3-4);
a heat exchanger (¶0033, lines 1-5; Figs. 2-8, element 30) disposed within the cooling system housing (Figs. 1-4 and 6, element 12) proximate to (see Figs. 2, 4, and 6) the fan side (Figs. 1 and 3-4, element 14) and distal from (see Figs. 2, 4, and 6) the second side (Figs. 1 and 3-4, element 16) (non-fan side) (¶0032, lines 1-5; Figs. 3-4), wherein the heat exchanger (Figs. 2-8, element 30) comprises a V-shaped coil (¶0033, lines 1-5; ¶0035, lines 1-6), 
conduits (¶0039; Fig. 7, elements 50, 52, and 54) for facilitating circulating a cooling fluid (¶0039) through the heat exchanger (Figs. 2-8, element 30) during operation (¶0040, lines 1-10); and
wherein the plurality of distinct fan modules (Figs. 2-4, element 28) improves air flow spread (¶0032, lines 1-5; ¶0040, lines 11-18; ¶0045, lines 7-9; Figs. 2-3; interpreted as compared to that of a single pair of larger fans (see ¶0024, lines 8-11 of the specification) on the housing providing the air flow) towards (¶0040, lines 11-18) the heat exchanger (Figs. 2-8, element 30) and the V-shaped coil (¶0033, lines 1-5; ¶0035, lines 1-6) produces increased surface area (¶0034, lines 1-4) of the heat exchanger (Figs. 2-8, element 30) to increase cooling efficiency (¶0034, lines 1-7; interpreted as compared to that of a system utilizing slanted or slab type coil heat exchangers, which have a decreased surface area (see ¶0032, lines 1-4 of the specification)) for high density cooling (¶0047). Finally, Long discloses that the vertex of the V-shaped coil is positioned proximate to the non-fan side, specifically disclosing that that “[a]lthough the fans 28 are shown to be located at the front 14 of the cooling unit 10 illustrated in FIG. 1, the fans may alternatively be provided at the back 16 of the cooling unit to blow air into the interior region 26 of the cooling unit” [paragraph 0032 of Long]2
Long does not disclose that the fan modules are arranged in first direction (row) and a second direction (column) that are perpendicular to each other. 
However, Hillis teaches a portable data center (¶0041, lines 1-3; Fig. 2, element 10) with a plurality of heat exchanger/cooling fan towers (¶0042, lines 3-4; Fig. 2, element 28) with a plurality of distinct fan modules (¶0043, lines 11-16; ¶0058, lines 1-7; Figs. 2-3 and 6B, element 44) having a plurality of fans (¶0043, lines 14-16; ¶0058, lines 3-7; Figs. 2-3 and 6B, element 46). Note that the modules are arranged such that each module is arranged along a row in a first direction and then the rows are arranged into a column in a second direction.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling system disclosed by Long et al. by including a plurality of distinct fan modules having a plurality of fans, as taught by Hillis. One of ordinary skill in the art would have been motivated to make this modification in order to maintain airflow through the module should one of the fans fail.
Regarding claim 4, the combination of Long et al. and Hillis discloses the cooling system of claim 1.  Long et al. further discloses wherein the fan modules (Figs. 2-4, element 28) are configured as modular fan modules (¶0032, lines 1-5 and 8-17; Figs. 2-4, element 28) wherein:
	the modular fan modules (Figs. 2-4, element 28) of the cooling system (Figs. 1-4 and 6, element 10 (excluding the supply and return lines and element 48 shown in Fig. 4)) comprise same size fans (Figs. 2-3, all elements 28 are the same and thus would comprise same size fans) to facilitate interchangeability (¶0032, lines 8-17; they would be capable of doing this) of the fan modules (Figs. 2-4, element 28); and
	the modular fan modules (Figs. 2-4, element 28) are configured to be hot swapped (¶0032, lines 8-17) to facilitate repairs without shutting down (they would be capable of doing this by their hot swappable nature) the cooling system (Figs. 1-4 and 6, element 10 (excluding the supply and return lines and element 48 shown in Fig. 4)).
	Regarding claim 5, the combination of Long et al. and Hillis discloses the cooling system of claim 1.  Long et al. further discloses wherein the V-shaped coil (¶0033, lines 1-5; ¶0035, lines 1-6) includes first and second coil plates (¶0033, lines 2-5; ¶0035, lines 1-9; Figs. 3-6, elements 32 and 34) joined at an angle (¶0033, lines 2-5; ¶0034, lines 1-4; Figs. 4-5) to form the vertex (see Figs. 4-5) of the V-shaped coil (¶0033, lines 1-5; ¶0035, lines 1-6).
	Regarding claim 6, the combination of Long et al. and Hillis discloses the cooling system of claim 5.  Long et al. further discloses wherein the first and second coil plates (Figs. 3-6, elements 32 and 34) include cooling fins (¶0035, lines 1-6; ¶0038, lines 12-15) configured to increase the surface area (they would be capable of doing this) of the heat exchanger (Figs. 2-8, element 30) to increase the cooling efficiency (¶0038, lines 12-15; they would be capable of doing this) of the cooling system (Figs. 1-4 and 6, element 10 (excluding the supply and return lines and element 48 shown in Fig. 4)).
	Regarding claim 7, the combination of Long et al. and Hillis discloses the cooling system of claim 1.  Long et al. further discloses wherein the conduits (Fig. 7, elements 50, 52, and 54) comprise:
	a return conduit (i.e., inlet header; ¶0039, lines 1-7; Fig. 7, element 50), the return conduit includes a return inlet (¶0039, lines 1-4; Fig. 7, element 44);
	an exit conduit (i.e., outlet header; ¶0039, lines 12-18; Fig. 7, element 54), the exit conduit includes an exit outlet (¶0039, lines 16-18; Fig. 7, element 46);
	wherein the return inlet (Fig. 7, element 44) is configured to be coupled to a cooling fluid supply (i.e., refrigerant distribution unit; ¶0036, lines 1-13; ¶0038, lines 5-9; Fig. 4, element 48 and including return and supply lines) with a return system (it is understood that a refrigerant distribution unit, as shown in Fig. 4, element 48, that includes lines for return and supply of refrigerant (¶0036, lines 1-13; ¶0038, lines 5-17) would include structure to accept the return fluid and supply the supply fluid - the structure associated with accepting the return fluid is interpreted as the return system in combination with the return line leading to the exit outlet), the return system is configured to be coupled to the exit outlet (Fig. 7, element 46) to form a closed loop (¶0036, lines 1-13; ¶0038, lines 5-17; see Fig. 4) for circulating the cooling fluid (¶0039) through the heat exchanger (Figs. 2-8, element 30).
	Regarding claim 8, the combination of Long et al. and Hillis discloses the cooling system of claim 7.  Long et al. further discloses wherein the cooling fluid supply (Fig. 4, element 48 and including return and supply lines) and the return system (the structure of the cooling fluid supply/refrigerant distribution unit associated with accepting the return fluid is interpreted as the return system in combination with the return line (¶0036, lines 1-13; ¶0038, lines 15-17) leading to the exit outlet) are external to (see Fig. 4) the cooling system (Figs. 1-4 and 6, element 10 (excluding the supply and return lines and element 48 shown in Fig. 4)) to facilitate a compact (they would be capable of doing this) cooling system (Figs. 1-4 and 6, element 10 (excluding the supply and return lines and element 48 shown in Fig. 4)).
	Regarding claim 15, the combination of Long et al. and Hillis discloses the cooling system of claim 1.  Long et al. further discloses wherein the fan side (Figs. 1 and 3-4, element 14) is a back side (see Fig. A below) of the housing (Figs. 1-4 and 6, element 12) and the non-fan side (Figs. 1 and 3-4, element 16) is a front side (see Fig. A below) of the housing (Figs. 1-4 and 6, element 12).

    PNG
    media_image1.png
    720
    674
    media_image1.png
    Greyscale


Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al., in view of Hillis, as applied to claim 1 above, further in view of Karrat et al. (US 2018/0352683).
Regarding claims 2 and 9 the combination of Long et al. and Hillis disclose the cooling system of claims 1 and 7.  Long et al. further discloses wherein the cooling fluid (¶0039) circulating through the conduits (Fig. 7, elements 50, 52, and 54) and the heat exchanger (Figs. 2-8, element 30) during operation (¶0040, lines 1-10) comprises a…cooling fluid (¶0039) from a cooling fluid source (¶0036, lines 1-13; Fig. 4, element 48). Additionally, Long discloses a controller [reference character 29 of Long] and that the system can be configured for in-row cooling [paragraph 0023 of Long].
 Long et al. and Hillis as applied to claim 1 do not explicitly disclose circulating an ambient temperature cooling fluid through the heat exchanger, wherein operating at high cooling capacity comprises managing, by a control unit, each speed rate of the plurality of fans and a flow rate of the cooling fluid.
However, Karrat et al. teaches a modified data center cooling system having a relatively high chilled coolant temperature (¶0001) with an ambient temperature cooling fluid (¶0052-0053) and controlling the flow rate of the coolant in response to the measured temperature inside the data center. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling system disclosed by Long et al. and Hillis by including an ambient temperature cooling fluid and by allowing for control flow the flow rate of that fluid, as taught by Karrat et al. One of ordinary skill in the art would have been motivated to make this modification in order to allow a desired room temperature of data center/server room within the ASHRAE recommended zone for IT equipment to be achieved more easily, simply, and consistently (Karrat et al.: ¶0054, lines 1-7).  Making this modification can help prevent condensation and wasting energy cooling and reheating the data center/server room (Karrat et al.: ¶0054, lines 25-28), as well as help in forming a simplified cooling system (Karrat et al.: ¶0055).
The combination of Long and Hillis as applied to claim 1 does not disclose controlling the speed of each of the plurality of fans.
Hillis discloses that the fans [reference character 46 in Fig. 6B] located within the fan module are variable speed fans that “…that may be controlled based upon the cooling requirements of the computer equipment disposed on the computer rack” [paragraph 0043].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the cooling system taught by the combination of Long and Hillis, as applied to claim 1, in order to allow the control system of Long to control the individual fan speeds, as taught by Hillis, in order to allow the air flow rate to be controlled based on the cooling requirements of the computer equipment disposed on the computer rack [paragraph 0043 of Hillis].
	Regarding claim 3, the combination of Long et al., Hillis, and Karrat et al. discloses the cooling system of claim 2, wherein circulating (Long et al.: ¶0036, lines 1-13; ¶0039) the ambient temperature cooling fluid (Karrat et al.: ¶0052-0053) from the cooling fluid source (Long et al.: Fig. 4, element 48) provides sufficient cooling without using cooling fluid which is cooled below ambient temperature to reduce energy consumption (Karrat et al.: ¶0054, lines 1-7 and 25-28).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al., in view of Hillis, as applied to claim 1 above, further in view of Harsan-Farr et al. (US 2015/0193325) and Rasmussen et al. (US 7,365,973).
Regarding claim 10, the combination of Long et al. and Hillis discloses the cooling system of claim 1.  Long et al. further discloses further comprises a control unit (¶0032, lines 17-22; Fig. 2, element 29).  Long et al. does not explicitly disclose a control unit (Fig. 2, element 29) having a processor and an interactive unit, the control unit (Fig. 2, element 29) is configured to:  receive signals from a plurality of sensors of a data center (¶0027, lines 1-5); manage a set of cooling parameters based on the signals received from the plurality of sensors to maintain a standard pre-set temperature point; determine a cooling efficiency of the cooling system (Figs. 1-4 and 6, element 10 (excluding the supply and return lines and element 48 shown in Fig. 4)) based on an IT load against the standard pre-set temperature point; and display the set of cooling parameters on a display of the interactive unit.
However, Hillis teaches a portable data center (¶0041, lines 1-3; Fig. 2, element 10) comprising a control unit configured to receive signals from a plurality of sensors of a data center (¶0074, lines 1-9) and to manage a set of cooling parameters based on the signals received from the plurality of sensors to maintain a standard pre-set temperature point (¶0076-0079 and ¶0087-0088).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling system disclosed by Long et al. and Hillis by including a control unit configured to receive signals from a plurality of sensors of a data center and to manage a set of cooling parameters based on the signals received from the plurality of sensors to maintain a standard pre-set temperature point, as taught by Hillis. One of ordinary skill in the art would have been motivated to make this modification in order to cool the data processing modules while minimizing the power consumed by fans (Hillis: ¶0076, lines 1-3).
Long et al. and Hillis still do not explicitly disclose a control unit (Long et al.: Fig. 2, element 29) having a processor and an interactive unit, the control unit (Long et al.: Fig. 2, element 29) is configured to:…determine a cooling efficiency of the cooling system (Long et al.: Figs. 1-4 and 6, element 10 (excluding the supply and return lines and element 48 shown in Fig. 4)) based on an IT load against the standard pre-set temperature point; and display the set of cooling parameters (Hillis: ¶0076-0079 and ¶0087-0088) on a display of the interactive unit.
However, Harsan-Farr et al. teaches a system for determining hardware life expectancy (¶0026, lines 1-3) comprising a control unit having a processor and an interactive unit, the control unit configured to determine a cooling efficiency of a cooling system based on an IT load against a standard pre-set temperature (¶0026-0027 and ¶0035-0037; Fig. 3D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling system disclosed by Long et al. and Hillis by including a control unit having a processor and an interactive unit, the control unit configured to determine a cooling efficiency of a cooling system based on an IT load against a standard pre-set temperature, as taught by Harsan-Farr et al. One of ordinary skill in the art would have been motivated to make this modification in order to display information and receive input from the user (Harsan-Farr et al.: ¶0026, lines 19-22), as well as to detect subtle problems ahead of time, enabling the system to apply corrective steps before more serious problems occur (Harsan-Farr et al.: ¶0035, lines 5-7).
Long et al., Hillis, and Harsan-Farr et al. still do not explicitly disclose the control unit (Long et al.: Fig. 2, element 29) is configured to:…display the set of cooling parameters (Hillis: ¶0076-0079 and ¶0087-0088) on a display of the interactive unit (Harsan-Farr et al.: ¶0026, lines 19-22).
However, Rasmussen et al. teaches a data center and cooling system and method used to cool the data center’s equipment (col. 1, lines 18-22) comprising a control unit configured to display a set of cooling parameters on a display of an interactive unit (col. 16, lines 57-67 and col. 17, lines 1-64).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling system disclosed by Long et al., Hillis, and Harsan-Farr et al. by including a control unit configured to display a set of cooling parameters on a display of an interactive unit, as taught by Rasmussen et al. One of ordinary skill in the art would have been motivated to make this modification in order to enable the operator to manipulate the operation of the cooling system (Rasmussen et al.: col. 17, lines 56-59).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2013/0333401), Hillis (US 2008/0123288) and further in view of Karrat et al. (US 2018/0352683).
Regarding claim 16, Long et al. discloses a method for cooling a data center (¶0027, lines 1-5) comprising:
providing a housing (¶0027, lines 5-7; Figs. 1-4 and 6, element 12) having at least opposing first (¶0027, lines 7-11; Figs. 1 and 3-4, element 14) and second sides (¶0027, lines 7-11; Figs. 1 and 3-4, element 16);
disposing a plurality of distinct fan modules (¶0032, lines 1-5 and 8-17; Figs. 2-4, element 28) at the first side (Figs. 1 and 3-4, element 14), wherein the fan modules (Figs. 2-4, element 28) are disposed within a single plane of (see Figs. 3-4) the first side (fan-side) (Figs. 1 and 3-4, element 14);
disposing a heat exchanger (¶0033, lines 1-5; Figs. 2-8, element 30) within the housing (Figs. 1-4 and 6, element 12) proximate to (see Figs. 2, 4, and 6) the fan side (Figs. 1 and 3-4, element 14) and distal from (see Figs. 2, 4, and 6) the second side (Figs. 1 and 3-4, element 16) (non-fan side) (¶0032, lines 1-5; Figs. 3-4), wherein the heat exchanger (Figs. 2-8, element 30) comprises a V-shaped coil (¶0033, lines 1-5; ¶0035, lines 1-6);
providing conduits (¶0039; Fig. 7, elements 50, 52, and 54) for facilitating circulating a cooling fluid (¶0039) from a cooling fluid source (¶0036, lines 1-13; Fig. 4, element 48) through the heat exchanger (Figs. 2-8, element 30) during operation (¶0040, lines 1-10)…;
wherein the plurality of distinct fan modules (Figs. 2-4, element 28) improves air flow spread (¶0032, lines 1-5; ¶0040, lines 11-18; ¶0045, lines 7-9; Figs. 2-3; interpreted as compared to that of a single pair of larger fans (see ¶0024, lines 8-11 of the specification) on the housing providing the air flow) towards (¶0040, lines 11-18) the heat exchanger (Figs. 2-8, element 30) proximate to (see Figs. 2, 4, and 6) the fan side (Figs. 1 and 3-4, element 14) of the housing (Figs. 1-4 and 6, element 12) to increase cooling efficiency (¶0032, lines 1-5; ¶0040, lines 11-18; ¶0045, lines 7-9; Figs. 2-3; interpreted as compared to that of a single pair of larger fans (see ¶0024, lines 8-11 of the specification) on the housing providing the air flow) for facilitating high density cooling (¶0047). Additionally, Long discloses that the system can be configured for in-row cooling [paragraph 0023 of Long]. Finally, Long discloses that the vertex of the V-shaped coil is positioned proximate to the non-fan side, specifically disclosing that that “[a]lthough the fans 28 are shown to be located at the front 14 of the cooling unit 10 illustrated in FIG. 1, the fans may alternatively be provided at the back 16 of the cooling unit to blow air into the interior region 26 of the cooling unit” [paragraph 0032 of Long]3
Long does not disclose that the fan modules are arranged in first direction (row) and a second direction (column) that are perpendicular to each other. 
However, Hillis teaches a portable data center (¶0041, lines 1-3; Fig. 2, element 10) with a plurality of heat exchanger/cooling fan towers (¶0042, lines 3-4; Fig. 2, element 28) with a plurality of distinct fan modules (¶0043, lines 11-16; ¶0058, lines 1-7; Figs. 2-3 and 6B, element 44) having a plurality of fans (¶0043, lines 14-16; ¶0058, lines 3-7; Figs. 2-3 and 6B, element 46). Note that the modules are arranged such that each module is arranged along a row in a first direction and then the rows are arranged into a column in a second direction.
Long et al. does not explicitly disclose wherein the cooling fluid (¶0039) from the cooling fluid source (Fig. 4, element 48) comprises an ambient temperature cooling fluid;…and wherein circulating the ambient temperature cooling fluid improves energy efficiency.
However, Karrat et al. teaches a modified data center cooling system having a relatively high chilled coolant temperature (¶0001) wherein a cooling fluid from a cooling fluid source comprises an ambient temperature cooling fluid and wherein circulating the ambient temperature cooling fluid improves energy efficiency (¶0052-0053; ¶0054, lines 25-28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling system disclosed by Long et al. and Hillis by including a cooling fluid from a cooling fluid source comprises an ambient temperature cooling fluid and wherein circulating the ambient temperature cooling fluid improves energy efficiency, as taught by Karrat et al. One of ordinary skill in the art would have been motivated to make this modification in order to allow a desired room temperature of data center/server room within the ASHRAE recommended zone for IT equipment to be achieved more easily, simply, and consistently (Karrat et al.: ¶0054, lines 1-7).  Making this modification can help prevent condensation and wasting energy cooling and reheating the data center/server room (Karrat et al.: ¶0054, lines 25-28), as well as help in forming a simplified cooling system (Karrat et al.: ¶0055).
Regarding claim 17, the combination of Long et al. and Karrat et al. discloses the method of claim 16.  Long et al. further discloses wherein a vertex of sides (¶0033, lines 2-5; Figs. 3-6, sides of elements 32 and 34) of the V-shaped coil (¶0033, lines 1-5; ¶0035, lines 1-6) is disposed proximate to (see Fig. 4) the fan-side (Figs. 1 and 3-4, element 14).
Regarding claim 18, the combination of Long et al. and Karrat et al. discloses the method of claim 16.  Long et al. further discloses wherein:
the V-shaped coil (¶0033, lines 1-5; ¶0035, lines 1-6) includes first and second coil plates (¶0033, lines 2-5; ¶0035, lines 1-9; Figs. 3-6, elements 32 and 34) joined at an angle (¶0033, lines 2-5; ¶0034, lines 1-4; Figs. 4-5) to form a vertex (see Figs. 4-5) of the V-shaped coil (¶0033, lines 1-5; ¶0035, lines 1-6);
the first and second coil plates (Figs. 3-6, elements 32 and 34) include cooling fins (¶0035, lines 1-6; ¶0038, lines 12-15) configured to increase the surface area (they would be capable of doing this) of the heat exchanger (Figs. 2-8, element 30); and
the vertex (see Figs. 4-5) of the V-shaped coil (¶0033, lines 1-5; ¶0035, lines 1-6) is disposed proximate to (see Fig. 4) the fan-side (Figs. 1 and 3-4, element 14).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2013/0333401), in view of Hillis (US 2008/0123288), further in view of Karrat et al. (US 2018/0352683).
Regarding claim 19, Long et al. discloses an in-row cooling system (¶0027, lines 1-5; Figs. 1-4 and 6, element 10 (excluding the supply and return lines and element 48 shown in Fig. 4), see paragraph 0023 of Long for “in-row”) comprising:
	a cooling system housing (¶0027, lines 5-7; Figs. 1-4 and 6, element 12) having at least opposing first (¶0027, lines 7-11; Figs. 1 and 3-4, element 14) and second sides (¶0027, lines 7-11; Figs. 1 and 3-4, element 16);
	a plurality of distinct fan modules (¶0032, lines 1-5 and 8-17; Figs. 2-4, element 28)…, wherein the fan modules (Figs. 2-4, element 28) are disposed at the first side (Figs. 1 and 3-4, element 14) (fan-side) (¶0032, lines 1-5; Figs. 3-4) of the cooling system housing (Figs. 1-4 and 6, element 12);
	a heat exchanger (¶0033, lines 1-5; Figs. 2-8, element 30) disposed adjacent to the fan modules within the cooling system housing (Figs. 1-4 and 6, element 12) proximate to (see Figs. 2, 4, and 6) the second side (Figs. 1 and 3-4, element 16) (non-fan side) (¶0032, lines 1-5; Figs. 3-4), wherein the heat exchanger (Figs. 2-8, element 30) comprises a V-shaped coil (¶0033, lines 1-5; ¶0035, lines 1-6) in front of the fan modules;
	a heat exchanger (interpreted as the same heat exchanger mentioned previously; ¶0033, lines 1-5; Figs. 2-8, element 30) disposed within (interpreted as within the cooling system housing (¶0033, lines 1-5; Figs. 1-4 and 6, element 12)) and near (see Figs. 2, 4, and 6) the first side (Figs. 1 and 3-4, element 14), wherein the heat exchanger (Figs. 2-8, element 30) comprises a V-shaped coil (interpreted as the same V-shaped coil mentioned previously; ¶0033, lines 1-5; ¶0035, lines 1-6); and
	conduits (¶0039; Fig. 7, elements 50, 52, and 54) for facilitating circulating a cooling fluid (¶0039) from a cooling fluid source (¶0036, lines 1-13; Fig. 4, element 48) through the heat exchanger (Figs. 2-8, element 30) during operation (¶0040, lines 1-10).
Long et al. does not explicitly disclose a plurality of distinct fan modules (Figs. 2-4, element 28) having a plurality of fans.
However, Hillis teaches a portable data center (¶0041, lines 1-3; Fig. 2, element 10) with a plurality of heat exchanger/cooling fan towers (¶0042, lines 3-4; Fig. 2, element 28) with a plurality of distinct fan modules (¶0043, lines 11-16; ¶0058, lines 1-7; Figs. 2-3 and 6B, element 44) having a plurality of fans (¶0043, lines 14-16; ¶0058, lines 3-7; Figs. 2-3 and 6B, element 46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling system disclosed by Long et al. by including a plurality of distinct fan modules having a plurality of fans, as taught by Hillis. One of ordinary skill in the art would have been motivated to make this modification in order to maintain airflow through the module should one of the fans fail.
Long et al. does not explicitly disclose circulating an ambient temperature cooling fluid through the heat exchanger, wherein operating at high cooling capacity comprises managing, by a control unit, a flow rate of the cooling fluid.
However, Karrat et al. teaches a modified data center cooling system having a relatively high chilled coolant temperature (¶0001) with an ambient temperature cooling fluid (¶0052-0053) and controlling the flow rate of the coolant in response to the measured temperature inside the data center. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling system disclosed by Long et al. and Hillis by including an ambient temperature cooling fluid and by allowing for control flow the flow rate of that fluid, as taught by Karrat et al. One of ordinary skill in the art would have been motivated to make this modification in order to allow a desired room temperature of data center/server room within the ASHRAE recommended zone for IT equipment to be achieved more easily, simply, and consistently (Karrat et al.: ¶0054, lines 1-7).  Making this modification can help prevent condensation and wasting energy cooling and reheating the data center/server room (Karrat et al.: ¶0054, lines 25-28), as well as help in forming a simplified cooling system (Karrat et al.: ¶0055).
Finally, Long does not disclose controlling the speed of each of the plurality of fans.
Hillis discloses that the fans [reference character 46 in Fig. 6B] located within the fan module are variable speed fans that “…that may be controlled based upon the cooling requirements of the computer equipment disposed on the computer rack” [paragraph 0043].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the cooling system taught by Long in order to allow the control system of Long to control the individual fan speeds, as taught by Hillis, in order to allow the air flow rate to be controlled based on the cooling requirements of the computer equipment disposed on the computer rack [paragraph 0043 of Hillis].
Regarding claim 20, the combination of Long et al., Hillis, and Karrat et al. discloses the cooling system of claim 19.  Long et al. further discloses wherein a vertex of sides (¶0033, lines 2-5; Figs. 3-6, sides of elements 32 and 34) of the V-shaped coil (¶0033, lines 1-5; ¶0035, lines 1-6) is disposed proximate to (see Fig. 4) the fan-side (Figs. 1 and 3-4, element 14).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
    

    
        1 "ambient, adj. and n." OED Online. Oxford University Press, March 2021. Web. 18 May 2021.
        
        2 See response to arguments above.
        3 See response to arguments above.